Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 22, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142913                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 142913
                                                                   COA: 292153
                                                                   Wayne CC: 08-007283
  VERDELL REESE,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the September 16, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether the doctrine of imperfect self-defense can mitigate second-degree
  murder to voluntary manslaughter and, if so, whether the doctrine was appropriately
  applied to the facts of this case by the Wayne Circuit Court.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 22, 2011                       _________________________________________
           y0615                                                              Clerk